Citation Nr: 0836404	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 1, 2003 
for additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

While the veteran indicated a desire for a Travel Board 
hearing in the VA Form 9 he submitted in June 2005, that 
request was withdrawn in May 2006 as noted in a Report of 
Contact.


FINDING OF FACT

The veteran first notified VA of his November 2, 2000 
marriage to M in a written statement received in September 
2003.


CONCLUSION OF LAW

An effective date earlier than October 1, 2003 for the 
payment of additional VA compensation on account of a 
dependent spouse, Mary, is not warranted.  38 U.S.C.A. §§ 
5110(a), 5111(a) (West 2002); 38 C.F.R. § 3.155, 3.204, 
3.205, 3.400, 3.401(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran's claim arises from his disagreement with the 
effective date of compensation for his dependent spouse, M.  
Courts have held that in cases regarding service connection, 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Using that analysis to 
apply to this case regarding the effective date of 
compensation of a dependent spouse, no further notice is 
needed under VCAA.  

With regards to the duty to assist the veteran, he has not 
identified any evidence needed to substantiate his claim and 
a VA examination is not warranted in this case.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

Additionally, VA is not required to provide assistance to 
claimants under VCAA if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(a)(2).  In this case, the outcome of the 
appeal is strictly governed by the proper application of the 
governing laws and regulations to the known and established 
facts.  The outcome of the appeal is determined as a matter 
of law, and no amount of notice or assistance could result in 
a different determination.



Claim for Earlier Effective Date

The veteran claims that he is entitled to an effective date 
prior to the October 1, 2003 effective date for the grant of 
dependency status for his wife, M.

In general, the effective date of an award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by a regulation which provides that, generally, the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  

Specifically at issue in this case, an award of additional 
compensation on account of a dependent spouse, M.  The 
regulations specify that payment of additional compensation 
for a dependent shall be effective on the latest of the 
following dates: (1) date of claim, which in this case means 
the date of the veteran's marriage, if evidence of the 
marriage was received within one year of the marriage, 
otherwise the date of claim is considered to be the date VA 
receives notice of the dependent's existence, if the evidence 
is received within one year of VA's request, (2) date 
dependency arises, (3) the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action, or (4) the date of commencement of veteran's award.  
38 C.F.R. § 3.401(b).

VA will accept the written statement of a claimant as proof 
of marriage for purposes of determining entitlement to 
benefits as long as the statement contains the month, year, 
and place of the event, the full name and relationship of the 
other person to the claimant, and the dependent's social 
security number.  38 C.F.R. § 3.204(a)(1).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p); see also 38 C.F.R. § 3.155(a) 
(veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits).

Notwithstanding § 5110 of this title or any other provision 
of law, payment of monetary benefits based upon an award or 
an increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111(a).

Here, the veteran informed VA of his marriage to M in a 
written statement submitted in September 2003.  While he 
claims to have informed VA prior to September 2003, there is 
nothing in the claims file to suggest an earlier notification 
of his marriage to M.  As the initial notification was issued 
to VA in September 2003 and this is more than a year after 
the marriage took place in November 2000, the date of claim 
is considered to be September 2003.  The date of claim is the 
latest of all potentially applicable dates  - the date of 
claim, the date dependency arose (date or marriage), the 
effective date of the qualifying disability rating, and the 
date of commencement of the veteran's award.  Therefore, the 
date of claim is the proper date from which to establish 
dependency.  Finally, by considering 38 U.S.C.A. § 5111(a), 
the effective date will be the first day of the following 
month, thereby making the effective date October 1, 2003. 


ORDER

Entitlement to an effective date earlier than October 1, 2005 
for the payment of additional compensation for a dependent 
spouse, M, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


